Case 9:17-cv-81261-WPD Document 70 Entered on FLSD Docket 11/16/2018 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

   ALL-TAG CORP.,                                   )
                                                    )
                  Plaintiff,                        )
                                                    ) Case No. 17 CV 81261-WPD
          v.                                        )
                                                    ) Judge William P. Dimitrouleas
   CHECKPOINT SYSTEMS, INC.,                        ) Magistrate Judge William Matthewman
                                                    )
                  Defendant.                        )

                ALL-TAG CORP.’S REPLY IN FURTHER SUPPORT OF ITS
                         MOTION TO COMPEL DISCOVERY

         Checkpoint’s Response confirms the need for court intervention in this dispute: (1)
  Checkpoint refuses to produce responsive documents until it has conducted an individual review
  of each one; and (2) with limited exception, Checkpoint refuses to agree to any time schedule by
  which it will produce responsive documents unless and until agreement is reached on the
  electronically stored information (ESI) terms. However, an individual review of documents
  could take months and months, and agreement on the necessary ESI terms appears difficult to
  achieve. All-Tag therefore requests an order requiring production of the documents identified by
  the searches the parties have negotiated. All-Tag also requests a date certain by which these
  documents will be produced.
         Checkpoint’s response sidesteps these issues, and seeks to quibble with the search terms
  All Tag has proposed. But all of this quibble can be avoided were Checkpoint to simply produce
  the documents identified in the search terms All-Tag has proposed. This was the procedure that
  was approved in the USS litigation, this is what All-Tag has proposed with respect to its
  documents, and at this point, this is likely the only way this case may proceed according to the
  discovery schedule.
         Checkpoint’s other argument is that All-Tag has not yet produced the documents
  responsive to the search terms identified by Checkpoint. What Checkpoint fails to mention,
  however, is that All-Tag has offered to do just that—produce each and every document
  responsive to the search terms that Checkpoint has proposed. But Checkpoint has rejected that
Case 9:17-cv-81261-WPD Document 70 Entered on FLSD Docket 11/16/2018 Page 2 of 6



  offer, claiming that All-Tag must itself review each and every document responsive to
  Checkpoint’s search terms, an undertaking that will delay discovery even further.
         Accordingly, with respect to all of these issues, All-Tag’s proposal that both parties
  produce all documents containing the identified search terms, subject only to a privilege filter, is
  the most efficient and expedient option available in a case of this size and scope. The Court
  should grant All-Tag’s motion.
    I.   CHECKPOINT’S PRODUCTION OF DOCUMENTS
         As noted above, the central issue presented in this motion presents the need to produce
  documents containing search terms in a timely manner – and without the need for a further
  manual review for responsiveness. Checkpoint skirts this issue, and complains instead about the
  search terms that All-Tag identified. At bottom, this disagreement over “search terms” and
  “modifiers” and “connectors” and “unique hits” is nothing but a sideshow. While it may be
  possible to reduce the number of documents considerably below the current number, the fact
  remains that even at that reduced number, a manual review for further responsiveness is simply
  not possible if this case is to be tried upon schedule.
         In any event, as Checkpoint has raised the issue over ESI negotiations, we will address it
  briefly. Contrary to Checkpoint’s assertion that “[a]lmost none of All-Tag’s 157 search terms
  use modifiers or connectors to target responsive documents,” All-Tag had already agreed to
  employ connectors for virtually all search terms by agreeing to remove any document from
  production that contains only one term. See Exhibit C to Response at 1-2 (All-Tag agreeing to
  eliminate “unique hits”). In other words, a responsive document must now contain two or more
  search terms – such as “agreement” and “exclude.” As a result of this agreement, half a million
  documents already had been dropped from the 1.5 million that Checkpoint cited in its brief.
  Simply put, Checkpoint’s document counts are based upon outdated search requests. For
  example, as to the term “YouTube” (a medium Checkpoint used to disseminate deceptive
  claims), Checkpoint continues to refer to the 51,471 documents that contained only that term,
  ignoring the 12,258 documents that All-Tag agreed to remove from consideration a week before
  Checkpoint filed its Response. The same is true for other terms cited in the Response, including
  in the Affidavit of Sebolatito Adeyemi.
         What is apparent is that these search term negotiations are being used by Checkpoint as a
  roadblock, not an aid, to production. During a meet and confer this week, Checkpoint stated its
Case 9:17-cv-81261-WPD Document 70 Entered on FLSD Docket 11/16/2018 Page 3 of 6



  intent to withhold all documents – including documents like contracts and antitrust policies that
  it had identified and promised to produce – until it finishes discussing All-Tag’s search terms. A
  day later, Checkpoint changed its position – now offering to produce some unspecified
  documents on November 30. This refusal and retraction illustrate the sluggish pace of discovery
  in this case. Identified and responsive documents should not be held hostage to Checkpoint’s
  efforts to gain concessions on others.
         All-Tag has engaged, and continues to engage, in good faith efforts to finalize a search
  term list acceptable to Checkpoint. In addition to agreeing to connectors, All-Tag previously
  agreed to eliminate several custodians at Checkpoint’s request and narrowed or removed
  numerous search terms. The first time Checkpoint offered any other specific proposals regarding
  modifications to the terms, though, was in its Response. See Response at 2-3. All-Tag will
  respond to each of these proposals. But the question, and dispute, will remain – how and when
  will documents containing the identified search terms be produced.
         Both sides appear to be in agreement that this complex case will require large
  productions, and that a document-by-document review is simply not realistic. Motion to Compel
  at 3; Response at 4. The protocol proposed by All-Tag is the best way to produce responsive
  documents without unreasonably burdening either side. Checkpoint offers only more delay.
    II. CHECKPOINT HAS REJECTED ALL-TAG’S DOCUMENT PRODUCTION
         Checkpoint’s claim that All-Tag has only produced 26 documents ignores the elephant in
  their living room—ie, the fact that we have offered to produce all of our documents identified in
  Checkpoint’s search list. Almost two months ago, All-Tag offered to produce over 400,000
  documents that contain the search terms proposed by Checkpoint from the custodians chosen by
  Checkpoint, subject only to a privilege filter. Checkpoint not only refused to accept this
  production, it threatened to seek sanctions against All-Tag were it to produce these documents.
  See e.g. Exhibit M to Motion to Compel at 2. Moreover, Checkpoint failed to respond to All-
  Tag’s offer to modify search terms to reduce the number of documents, and made no
  modification offer of its own. Motion to Compel at 3. Instead, it has demanded that All-Tag
  review every document containing multiple search terms to confirm it is responsive before
  producing it. This impasse, and not any unwillingness by All-Tag, is the sole reason All-Tag has
  not produced its documents.
Case 9:17-cv-81261-WPD Document 70 Entered on FLSD Docket 11/16/2018 Page 4 of 6



         All-Tag’s proposal is significantly more tailored than the one approved a few years ago in
  the USS Litigation. Yet since Checkpoint still refuses to accept this modified proposal, All-Tag
  must ask that this Court to allow it to produce its documents as discussed above.
    III. CONCLUSION
         All-Tag filed its Motion to Compel to get this case moving. All-Tag requests that this
  Court order the parties to produce within 10 days the documents identified by the search terms
  the parties have negotiated, and in the absence of an agreement, the documents identified in each
  party’s latest search term proposal.


  Dated: November 16, 2018                     Respectfully submitted,
                                               By: /s/ Christopher Kammerer
                                                      Christopher Kammerer

                                               Christopher William Kammerer
                                               John F. Mariani
                                               KAMMERER MARIANI PLLC
                                               1601 Forum Place, Suite 500
                                               West Palm Beach, FL 33401
                                               (561)-990-1592
                                               ckammerer@kammerermariani.com
                                               jmariani@kammerermariani.com

                                               William MacLeod (pro hac vice)
                                               Julian Solotorovsky (pro hac vice)
                                               KELLEY DRYE & WARREN LLP
                                               333 West Wacker Drive
                                               Chicago, IL 60606
                                               (312)-857-7070
                                               jsolotorovsky@kelleydrye.com
                                               wmacleod@kelleydrye.com

                                               Damon Suden (pro hac vice)
                                               KELLEY DRYE & WARREN LLP
                                               101 Park Avenue
                                               New York, NY 10178
                                               (212)-808-7800
                                               dsuden@KelleyDrye.com

                                               John B. Williams (pro hac vice)
                                               WILLIAMS LOPATTO PLLC
                                               1707 L Street, NW Suite 550
                                               Washington, DC 20036
Case 9:17-cv-81261-WPD Document 70 Entered on FLSD Docket 11/16/2018 Page 5 of 6



                                     (202) 296-1611
                                     jbwilliams@williamslopatto.com
                                     Attorneys for Plaintiff All-Tag Corporation
Case 9:17-cv-81261-WPD Document 70 Entered on FLSD Docket 11/16/2018 Page 6 of 6



                                CERTIFICATE OF SERVICE

  I HEREBY CERTIFY that on this 16th day of November 2018, a true and correct copy of the
  foregoing was served upon the following counsel of record for Defendant via PACER:

                                               Charles Howard Lichtman
                                               Gavin Gaukroger
                                               BERGER SINGERMAN
                                               Las Olas Centre II
                                               350 E Las Olas Boulevard
                                               Suite 1000
                                               Fort Lauderdale, FL 33301
                                               954-525-9900
                                               Fax: 523-2872
                                               clichtman@bergersingerman.com
                                               ggaukroger@bergersingerman.com


                                               Robert J. Palmersheim
                                               Anand C. Mathew
                                               PALMERSHEIM & MATHEW
                                               401 N. FRANKLIN STREET, SUITE 4S
                                               CHICAGO, IL 60654
                                               312-319-1791
                                               acm@thepmlawfirm.com
                                               rjp@thepmlawfirm.com


                                               By: /s/ Christopher Kammerer
                                                  Christopher Kammerer
